ITEM 77C Exhibit 1 DREYFUS MONEY MARKET INSTRUMENTS, INC. - Money Market Series (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Reconvened Special Meeting of Stockholders of the Dreyfus Money Market Instruments, Inc.  Money Market Series was held on April 19, 2010. Out of a total of 1.365,266,862.108 shares (Shares) entitled to vote at the meeting, a total of 695,171,433.560 were represented at the Meeting, in person or by proxy. The following matters were duly approved of the holders of the Funds outstanding Shares as follows: Shares For Against Abstain 1. To approve amending the Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 29,110,041.250 Funds policy regarding lending Shares For Against Abstain 3. To approve investment in 24,694,633.990 additional money market instruments Shares For Against Abstain 4. To approve investment in 29,603,909.950 other investment companies
